DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the method invention of claims 1-17 in the reply filed on 05-27-2022 is acknowledged.
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-27-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "radicals in the reaction chamber" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if applicant is referring to the hydrogen radicals subsequently recited in line 12 or some other radicals that are not recited and which may not be present during the process.  Since the identity of the radical determines the recombination probability for the coating, this makes what is being measured unclear and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As a result, a person skilled in the art would be uncertain of the metes and bounds of the claims of if any particular material would read upon this limitation.  For the purposes of examination, the silicon oxide material in the applied art will be interpreted to have a sufficiently low recombination rate with some radical that it reads upon this limitation.  This appears to be in line with applicant’s intent, since applicant uses silicon oxide for this material and teaches that it reads upon such a recombination rate with hydrogen radicals in the disclosure.
Claims 2-14 depend upon one or more of these indefinite claims and so incorporates their indefiniteness.
Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 7-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaVoie (US 20110256726) in view of Choi (US 20080118663).
Claim 1: LaVoie teaches a method for depositing a film on a substrate(abstract) providing a substrate in the reaction chamber[0006]; as shown in figure 1, it teaches flowing a precursor (or precursors) into the reaction chamber through an inlet [0015] without a plasma (claim 8) and allowing the precursor(s) to adsorb onto the substrate surface, then exposing the substrate surface to plasma to drive a reaction with the precursor to deposit the film on the substrate[0006].  In order to deposit an exemplary SiN film, LaVoie teaches, as shown in table 1, using a silicon precursor (e.g. SiH3Cl, which has silicon-hydrogen bonds, claim 7, and teaches depositing at 50-400oC with a pressure of 1-4torr, anticipating applicant’s claimed ranges, claim 9).  It further teaches the plasma treatment can comprise remotely generated hydrogen plasma (thus requiring it be introduced through an inlet, which would be a gas distributor to the inside of the chamber), in order to control the carbon content of the film (thus SiNC film, claim 14).  Wherein the generating a plasma in a remote plasma chamber to form hydrogen radicals; and flowing the hydrogen radicals into the reaction chamber (so their must be a gas distributor to do so), wherein the hydrogen radicals react with the silicon-containing precursor to deposit a silicon-containing film on the substrate [0141-0143] with gas distribution showerheads being exemplified as a way to let the gases into the chamber  [0131].  Though this action discusses SiNC, that is an example, and the processing is clearly taught to be applicable to other films too [0144].  LaVoie does not teach depositing a low recombination rate material on the exposed surfaces of the reaction chamber. 
Choi is also directed towards depositing silicon films in a plasma process (abstract).  However, it further teaches that when the substrate is not present in the chamber (before subsequent substrates are provided for deposition) further seasoning the chamber to seal any contaminants that may be present on the chamber from the previous deposition process to reduce contamination from subsequent processing [0037].  It further teaches the seasoning film can be silicon oxide, which applicant claims is a “low recombination material”(claim 5) [0040].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit silicon oxide as a seasoning film as taught by Choi in the process of LaVoie in order to seal the surfaces of the chamber from contamination in the subsequent deposition process of LaVoie and doing so would produce no more than predictable results. 
Choi teaches that the thickness of the low recombination rate material is a result effective variable thought to affect not only the protection, but also the adhesion of the layer, which would make it another potential source of contamination, as a result, it teaches these films are conventionally made less than 5000A in order to provide protection while avoiding creating such contamination, which overlaps with applicant’s claimed range [0037]. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “50 to 500A” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 1).
Claim 10: LaVoie not only teaches that the hydrogen plasma can be generated remotely, but that an effective way of generating plasma from gases is through capacitive coupling means [0131].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use capacitive coupling means to excite the remote hydrogen plasma of LaVoie, since it was taught to be an effective way of creating plasma from such gases and doing so would produce no more than predictable results. 

Claim 12: Choi teaches that the subsequent deposition process deposits films on the seasoning film (silicon oxide) [0037], and SiNC from LaVoie is a different material than silicon oxide, so LaVoie in view of Choi would deposit a different material than the low recombination rate coating.
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaVoie (US 20110256726) in view of Choi (US 20080118663), further in view of Jung (US 20140120738).
Claim 2: Choi does not specifically teach an ALD process to deposit the low recombination rate (silicon oxide) material.
Jung teaches that ALD is a known method for depositing silicon oxide films, and with a desirably high degree of conformality [0006].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the silicon oxide (low recombination rate material) of LaVoie in view of Choi by ALD, since it was taught to be a known method to deposit such thin silicon oxide films and doing so would produce no more than predictable results (such as having the seasoning film be very conformal and thus seal impurities effectively) (claim 2).
Claim 6: Jung teaches the way to deposit silicon oxide by ALD is to 
  It teaches that depositing silicon oxide by ALD comprises:  (a) flowing a first reactant into the reaction chamber and allowing the first reactant to adsorb onto the exposed surfaces within the reaction chamber; (b) purging the first reactant from the reaction chamber; (c) flowing a second reactant into the reaction chamber; (d) exposing the exposed surfaces within the reaction chamber to plasma to drive a surface reaction between the first reactant and the second reactant to form the low recombination material (silicon oxide) coating on the exposed surfaces within the reaction chamber; and (e) repeating (a)-(d) until the low recombination material coating reaches a final coating thickness [0111-0123].
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the silicon oxide film of LaVoie in view of Choi in view of Jung in that manner because that is how such films are deposited by ALD.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaVoie (US 20110256726) in view of Choi (US 20080118663), in view of Jung (US 20140120738), further in view of Becknell (US 20060046470).
Claim 15:  see the previous discussion for the limitations of claims 1 and 2.  Choi further teaches that subsequent to processing on a substrate, the chamber will need to intermittently cleaned to recondition the exposed surfaces within the reaction chamber, and teaches doing so with remote plasma and some known cleaning agent [0026].  Choi does not specifically teach using oxygen for that purpose.
	However, Becknell is also directed towards processing substrates [0005] and it teaches periodically cleaning the processing chamber of contaminants [0009].  It teaches that in order to clean the chamber, using an oxidizing plasma [0009].
	Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use an oxidizing plasma because such plasmas were known to the art to be suitable for cleaning chambers and doing so would produce no more than predictable results(claim 15).
	Claim 16, see the previous discussion for claim 1.
Claim 17: LaVoie teaches, as shown in table 1, using a silicon precursor (e.g. SiH3Cl, which has silicon-hydrogen bonds, claim 17).
Response to Arguments
Applicant's arguments filed 11-02-2022 have been fully considered but they are not persuasive. 
The new limitations have been considered in the action above.
Regarding the argument that the particular thicknesses of the seasoning film is critical, that has not been shown.  The claimed range is within the disclosed range in the prior art.  Applicant appears to have selected a range that provides sufficient protection for their purposes within the range that was considered to be safe from creating additional contamination.  There is no teaching of any unexpected results from these thicknesses.
For claim 15, regarding the argument that the Becknell oxygen plasma cleans the surface.  Cleaning a surface is restoring it to a desired condition, so it reasonably is “reconditioning” the surface.   
It is noted that applicant’s choice of materials for the low recombination rate material coating (silicon oxide) and for deposition on the substrate (silicon) means that the silicon deposited on the low recombination rate material is not cleaned off, but it is formed again (reformed) into the low recombination rate material, which the prior art of record does not appear to teach doing.  Applicant convincingly argued this in the 14/712,167 application on 07-20-2017.  Claim 15 does not yet require this.  Claim 3 does require this, which is why there is no prior art rejection of claim 3.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712